Appeal from so much of a judgment of the County Court, Nassau County, as allowed a demurrer to the first count of an indictment, which count charged respondent with grand larceny in the first degree. Judgment insofar as appealed from reversed, demurrer to the first count disallowed, and matter remitted to the County Court for the purpose of fixing the time for respondent to plead to the first count of the indictment. The first count is sufficient to charge that the claims made by respondent as to alleged medical treatments were incidents of a single scheme within the single intent of respondent to defraud (People v. Cox, 286 N. Y. 137; People v. Daghita, 276 App. Div. 20). Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ, concur. [9 Misc 2d 913.]